Exhibit 10.1          

 

   Amir Pelleg, Ph.D. LOGO [g45379image001.jpg]    President , COO    

March 22, 2006

Mr. Wayne R. Lorgus, MBA

1091 Barnview Lane

West Chester, PA 19382

Dear Mr. Lorgus:

This letter outlines the terms and conditions upon which Duska Scientific, Co.
and Duska Therapeutics, Inc. (collectively, the “Company”) will engage you as
its Chief Financial Officer (CFO).

1. Engagement. You shall be employed as CFO of the Company for the term and upon
the terms and conditions set forth herein. By signing below, you accept such
offer of a part-time employee. You shall perform such services for the Company
as are customarily performed by a CFO of a public company, including the
maintenance of the Company’s accounting books and records and the preparation
and filing of required reports with the SEC (e.g., Form 10-K, etc.) in a manner
consistent with the standards of the accounting profession. You will report to
the President of the Company as well as the Chairman of the Audit Committee of
the Company.

2. Term. The term of your engagement will begin on April 1, 2006 and shall
continue until your engagement is terminated by either you or the Company for
any reason upon at least 30 days written notice.

3. Commitment/Part-time Status. For the compensation provided in Sections 4 and
5, you will set aside and commit such number of hours toward attending to the
affairs of the Company as the CFO that you deem necessary. The Company
recognizes and agrees that, due to your part-time status, you may accept other
engagement or consulting assignments concurrent with your engagement by the
Company, which may include engagement as an officer of publicly-traded companies
and/or engagement by other companies engaged in pharmaceutical research and
development, provided that such companies are not engaged in any research or
development activities in the field of adenosine 5’-triphosphate (ATP) or
purinergic receptors.

4. Compensation. For the services provided hereunder, you will be paid a fee of
$125/hour. Payment shall be made no less frequently than once per month or upon
such other terms as may be mutually agreed to by the Company and you. You will
also be eligible to receive cash bonuses in each calendar year during the term
of your engagement in such amounts, if any, as shall be determined from time to
time by the Board of Directors of the Company in its sole discretion. The
Company will withhold and remit appropriate federal and state taxes from all
cash payments made to you in accordance with applicable federal and state
regulations.

TWO BALA PLAZA, SUITE 300, BALA CYNWYD, PENNSYLVANIA 19004

TEL. 610-660-6690, FAX 610-660-0966, www.DuskaScientific.com



--------------------------------------------------------------------------------

Wayne R. Largus

March 21, 2006

Page 2

5. Stock Options. Effective upon the commencement of your engagement with the
Company, the Company shall grant to you options to purchase 30,000 shares of its
Common Stock at an exercise price of $0.50 per share. Such options shall vest
and become exercisable at the rate of 2,500 shares per month during the first 12
months term of your engagement and shall contain such additional terms and
provisions as are generally included in stock option contracts issued to other
Company officers. The Company will offer you additional options during the
subsequent periods of your engagement, the number and price of which will be
determined on the basis of your services to the Company and the market price of
its share at that time.

6. Arbitration. In the event of any dispute under this Agreement, such dispute
shall be resolved by binding arbitration with the American Arbitration
Association in Philadelphia, Pennsylvania.

7. Confidentiality. While this Agreement is in effect and for a period of five
years thereafter, you shall hold and keep secret and confidential all “trade
secrets” (within the meaning of applicable law) and other confidential or
proprietary information of the Company and shall use such information only in
the course of performing your duties hereunder; provided, however, that with
respect to trade secrets, you shall hold and keep secret and confidential such
trade secrets for so long as they remain trade secrets under applicable law. You
shall maintain in trust all such trade secret or other confidential or
proprietary information, as the Company’s property, including, but not limited
to, all documents concerning the Company’s business, including your work papers,
telephone directories, customer information and notes, and any and all copies
thereof in your possession or under your control. Upon the expiration or earlier
termination of your engagement with the Company, or upon request by the Company,
you shall deliver to the Company all such documents belonging to the Company,
including any and all copies in your possession or under your control.

We are delighted that you have agreed to join us and look forward to working
with you to make Duska a great success.

Please indicate your acceptance of the terms and conditions herein by your
signature below.

Sincerely yours,

Amir Pelleg, Ph.D.

Agreed to and Accepted this 29th day of March, 2006

 

/s/ Wayne R. Lorgus

Wayne R. Lorgus, MBA

TWO BALA PLAZA, SUITE 300, BALA CYNWYD, PENNSYLVANIA 19004

TEL. 610-660-6690, FAX 610-660-0966, www.DuskaScientific.com